Case:20-01947-jwb Doc #:447-3 Filed: 03/16/2021 Page 1of10

EXHIBIT C

August 2020 Invoice
Case:20-01947-jwb Doc #:447-3

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com

INVOICE

BILL TO

Barfly Ventures, LLC

35 Oakes St SW Ste 400
Grand Rapids, MI 49503
United States

SHIP TO

Barfly Ventures, LLC

35 Oakes St SW Ste 400
Grand Rapids, MI 49503
United States

Filed: 03/16/2021 Page 2 of 10

 

ROCK CREEK

INVOICE # 1176

DATE 09/18/2020

DUE DATE 09/18/2020
TERMS Due on receipt

 

ACTIVITY DESCRIPTION

Financial Jim Gansman
Advisory
Services

Financial Paul Neitzel
Advisory
Services

Financial Chris Peirce
Advisory
Services

Financial Brian Ayers
Advisory
Services

Financial Lindsey Neitzel
Advisory
Services

QTY
13.40

101.60

52.60

22.90

17.20

RATE
575.00

525.00

375.00

475.00

300.00

AMOUNT
7,705.00

53,340.00

19,725.00

10,877.50

5,160.00

$96,807.50
Case:20-01947-jwb Doc #:447-3 Filed: 03/16/2021 Page 3 of 10

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb

Project Category Summary

 

 

 

 

Hours Amount

Attendance at Court Hearings and Review of Pleadings 48 $ 2,640.00
Bankruptcy Reporting 36.5 S$ 17,502.50
Business Analysis 40.6 $§ 19,080.00
Business Operations 18.7 $ 9,497.50
Creditors/Creditor Committee Communication 2.0 S 990.00
Discussions with Lender 1.2 6S 660.00
Fee Application 17.9 $ 5,932.50
Landlord Negotiations 29.8 S$ 15,655.00
Meetings - Other 6.0 S$ 2,730.00
Meetings - with Counsel 8.6 $ 4,370.00
Meetings - with Debtor 18.7. S$ 8,672.50
Sale Process 22.9 $ 9,077.50

Total 207.7 S$ 96,807.50
Blended Hourly Rate S 466.09

 
Case:20-01947-jwbo Doc #:447-3 Filed: 03/16/2021 Page 4 of 10
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Attendance at Court Hearings and Review of Pleadings
Jim Gansman 2.4 $575.00 $ 4,380.00
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 § -
Paul Neitzel 2.4 $525.00 $ 1,260.00
Chris Peirce 0.0 $375.00 $ -
Sub-Total 4.8 $550.00 $ 2,640.00
Bankruptcy Reporting
Brian Ayers 11.6 $475.00 $ 5,510.00
Jim Gansman 0.3 $575.00 $ 172.50
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 17.3 $525.00 $ 9,082.50
Chris Peirce 7.3 $375.00 $ 2,737.50
Sub-Total 36.5 $479.52 $ 17,502.50
Business Analysis
Brian Ayers 4.0 $475.00 $ 1,900.00
Jim Gansman 1.9 $575.00 $ 1,092.50
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 1.8 $300.00 §$ 540.00
Paul Neitzel 21.4 $525.00 $ 11,235.00
Chris Peirce 11.5 $375.00 $ 4,312.50
Sub-Total 40.6 $469.95 §$ 19,080.00
Business Operations
Brian Ayers 3.4 $475.00 $ 1,615.00
Jim Gansman 0.6 $575.00 §$ 345.00
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 13.5 $525.00 §$ 7,087.50
Chris Peirce 1.2 $375.00 $ 450.00
Sub-Total 18.7 $507.89 $ 9,497.50
Creditors/Creditor Committee Communication
Brian Ayers 0.0 $475.00 §$ -
Jim Gansman 0.0 $575.00 $ -
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 1.6 $525.00 $ 840.00
Chris Peirce 0.4 $375.00 $ 150.00
Sub-Total 2.0 $495.00 $ 990.00
Discussions with Lender
Brian Ayers 0.0 $475.00 $ -
Jim Gansman 0.6 $575.00 $ 345.00
Heidi Lipton 0.0 $375.00 $ -
|Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 0.6 $525.00 $ 315.00
Chris Peirce 0.0 $375.00 $ -
Sub-Total 1.2 $550.00 $ 660.00
Fee Application
Brian Ayers 0.0 $475.00 $ -
Jim Gansman 0.0 $575.00 §$ -
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 15.4 $300.00 §$ 4,620.00

 

 

2 of 8
Case:20-01947-jwo Doc #:447-3 Filed: 03/16/2021 Page 5 of 10
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Paul Neitzel 2.5 $525.00 $ 1,312.50
Chris Peirce 0.0 $375.00 $ -
Sub-Total 17.9 $331.42 $ 5,932.50
Landlord Negotiations
Brian Ayers 0.0 $475.00 §$ -
Jim Gansman 0.2 $575.00 $ 115.00
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 29.6 $525.00 $ 15,540.00
Chris Peirce 0.0 $375.00 $ -
Sub-Total 29.8 $525.34 §$ 15,655.00
Meetings - Other
Brian Ayers 2.1 $475.00 $ 997.50
Jim Gansman 0.0 $575.00 $ -
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 1.8 $525.00 $ 945.00
Chris Peirce 2.1 $375.00 $ 787.50
Sub-Total 6.0 $455.00 2730.00
Meetings - with Counsel
Brian Ayers 1.0 $475.00 $ 475.00
Jim Gansman 2.9 $575.00 $ 1,667.50
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 § -
Paul Neitzel 3.1 $525.00 $ 1,627.50
Chris Peirce 1.6 $375.00 $ 600.00
Sub-Total 8.6 $508.14 $ 4,370.00
Meetings - with Debtor
Brian Ayers 0.8 $475.00 $ 380.00
Jim Gansman 2.8 $575.00 $ 1,610.00
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
{Paul Neitzel 6.8 $525.00 $ 3,570.00
Chris Peirce 8.3 $375.00 §$ 3,112.50
Sub-Total 18.7 $463.77 $ 8,672.50
Sale Process
Brian Ayers 0.0 $475.00 $ -
Jim Gansman 1.7 $575.00 $ 977.50
Heidi Lipton 0.0 $375.00 $ -
Lindsey Neitzel 0.0 $300.00 $ -
Paul Neitzel 1.0 $525.00 $ 525.00
Chris Peirce 20.2 $375.00 $ 7,575.00
Sub-Total 22.9 $396.40 $ 9,077.50
Total 207.7 5,732.4 96,807.50

 

 

 

3 of 8
03/16/2021 Page 6 of 10

led

447-3 F

b Doc#

20-01947-jw

Case

 

BL

 

 

 

 

 
  
 

 

OS CLT $ ooszs $ €0 duyns Uns Jaye Neg pue UYOT/M [ed lasuneg ym - ssupsayy UewUSUeS UIE 0z0e/2/8
os2st $ oo'Ss7s § £0 Avedwos YyM a2ueApY Jaquia,y jo UOIssnosIp pug MalAay Bunoday Anjdnaqueg 2UON [Ned 0202/93/38
OO Ore $ o00sts $ ro sudAy @ DUS YOIN :34 jasUNOD YIM LoIssnasiq Jasuno? YyyM - sduneay] 1SZUON [neg 0707/9/8
OO'STE $ GO'Ss?s $ 90 Og 10) asn ysed Aueduios ayepdr) stsAjeuy ssauisng fPZUEN [Ned 0z0z/9/8
Os7%S $ oo'SsZs $ to SOSUB JONDY :84 BBRWWLWOD JONP| few UOHEIUNWLUGD BayHUUIOD JOYpIs9/sIONpasD JOZUBN [Ned 0702/9/8
Oo'oTz $ Go'Sszs $ ro Buueay jo sdueape ui uonsalqo song Ag 0} BSuOdsaI ggg MaIAaY Sunsoday Anjdnayueg PZzION [Red 0202/9/8
OS'263 $ 00S7S S$ it Suyeay wooz puany s8uipeajy jo maiaay pue s8ueay jzno3 32 aouepuspy foZU8N neg 0z0z/9/8
OS'TLT $ ooses $ €0 J2l4q jequawsddns gs4 ssnasip 03 Suueay ddd 01 Joud fasuno? Yum - sBunsal ueusueg Wir 0z07z/9/8
OS £26 § oosZS S$ LT saa} jeuojssajosd a1 Buueay yNod ddd 3@ aoUepUaY SBulpeayg jO Mainay pile sBueay Uno? Je aUEpUaRY uewsuen wit 070z/9/8
oo'Se § oo'sLe $ 70 Auedwos wo ainpayos juauiAed 39) pie? Wpaz3 pue xe] sayes MAlAdY sishjeuy ssauisng BIHad SUYD 070z/9/8
oo'00€ $ OO'SLe $ #0 sasuadXe 33j pse9 Ups pue Xe] Sapes a}!2U03a ue saNsst gy AUR MalAad - [129 Mo}) YSeD AEG 40299G UUM - SBunsaly aoustad suyd 02%02/9/8
ag ét9 $ OOSLr $ €T uoreyuased HOW 40} 1ewWs0 ‘ajnpayss Buiodas JuaWaSINGSIp fo MaIASL Sugioday Aoydnsgueg saaAy ug 0702/9/8
00'06T $ oOSdy $ v0 iheg pue YOW) [ad jasuNOD YM UOIssNosIG Jasuno3 Yum - sBuRaayy saaAy uelg 0702/39/38
os'ts $ ooszs $ to BSBa] BIJjO +34 UONINIJSUOD Proppoy HeWy suolenosan psojpuey PZAIBN [Red o70r/s/8
OS'ZST $ oos7s $ €0 aunt u; peuado syunaoze yueg jo MalAaY Sunroday Aajdnayueg PION [Hed ozoz/s/8
00'0zy $ oo'gzs $ 80 Yeup OW suns 03 puodsal pue MalAaYy Buysoday Aoidnaqueg ZHAN [Neg ozoz/s/s
OO'STE $ ooszs $ 90 suonsafad/suonduunsse asear a2 (pysinyaeg - UOseT} [asUNOD °g (PEN) AIG YIM UOIssnosiG suapenosay piojpue] {87218N [ned 0z0z/s/8
os 42s $ oo'szS $ IT {tui 9g pan} Auedwo> yim 3/9 2am JoLid jo MalAaY Buruoday Anjdn.njueg J9ZHON [Neg ozoz/s/8
os°Z9zZ $ oo'szs $ $0 (ou) ueig pue (Aig) astuag YUM anp ay ssnosig Sulpoday Arjdnjueg JOZUEN [Ned 0z02/s/3
OS TIL $ o0sse $ £0 20N pue 1Sn 10} yse2940; moy Yse> peojdn pue aiedaig voReatunUOD aayHUNUOD 1031pas9/s10NP|sD eased StYD otoz/s/8
00'sZ $ o0sde $ 70 JUNOITe JeLIaIU/a}GeD/JISMIN JO jfeIep Pue 3SeI2I0} payepdn weal Aypieg puss sisdjeuy ssauisng aadled S49 0z02/5/8
OSZly § o0'sLe §$ TT 4SB9a10} “SA SpENIE yaaM JOU MatA|s - fed MOI) YSed Ajleg Suroday Andnyueg s0ulag SUYD 0707/S/8
OS'248T S OOSLE $ $0 {12 Moy YSe> Wod sadueY? YUM sedoI03 JIEpdy) sisdjeuy ssaulsng aoueg SYD 0%67/S/8
OS'LEZ $ g0'SLy $ sO dy uonned-jsod juaiino pue sajep anp dy ay Auedwio3 yum 1eD 109980 YUM - sBuaaW suady ueLig ozoz/s/8
as 77s $ 00st $ tt Aueduso) pue siy5 ‘neg yum speiuRUYy suns BuImaiAcy Buntoday Arjdnajueg saady uelig 0z02/s/8
Og “ds $ o0'sz7s SIT (Ad) Wt, pue (Dy) UeLIS YUM BOW auny pue squsuAze}s jRoUeUY Buns jo mopray Bunsoday Aoydnyueg Zan (ned 0207/b/8
aces $ o0'szs $ TO WWIe)D BIUEINSUE YORE adia}U! SsaUISNg 134 Pso/PUe, YH PeWa Ue MaIADY suonesadg ssauisng [eZHBN neg 0202/¢/8
OS ZOT't $ o0s7$ $ 1% BOI BURY uO YOM, Buguoday Aoydnsyueg P2HAN (Neg Oz0e/v/8
Oo 29 $ ooS7s $ £0 Pen yum dn-molfos pue plo;puel auigjeg YUM [eD SUOHEOFIN Pso|puey POTHON pneg ozoz/y/3
as z9z $ ooszs $ 90 WL, YUM JuaWAIEIs Yue SuNF aIQUETIY MaiKaY Sunoday Andnyueg [eGPN Ned 0z0z/¥/8
DO'SOT $ onsz7s § zo spaau Susode pur suoyesado Aytep :a4 ws Ag YUM q1eD suolTEJadg Ssauisng [SZNeN [Ned Ozoe/r/8
O¢ts $ ooszs $ tO MajA. 40) OSINYIEY OF LUSUIPUBWE 5,295 PUES suoenogay piojpuey P2HEN Neg 07z0z/e/8
OF LST $ ooszs § £0 suehy UeLg PLE S2s18q SUD YUM adeysed Suniodes YOW auns ssnosiq Sunueday Andnayueg Pozen ned Oz0z/o/8
OO'SPE $ ooszs $ 90 S}UBINEIS84 Paso(? 40} adUeINsU{ UOdNZ9]U1 ssauisng a2 pay M Sitews pue yoesssy suonesadO ssaulsng uewusues wit O200/b/8
00°SL $ O0SLE $ 70 Psojpuey suyEg YIM j[29 40) VOREsedaid UF afly TRd PUILO; O4d a103s aJepdy sishjeuy ssauisng aaulad Sly 0z0z//8
oose $ o0'see $ tO SO20Aul gy pue ‘aSop pua yyUOW 74 “Suyiodas YOW Ad Jo Buliuiy ssnasip - qed MOY ysed Aneg 4019aq Yum - SBunsay aou18d SYD 070%/+/8
OS ZTE $ o0szE $ £0 uoleiIUOIa1 Yses PUR HOW SsNdsip OF SJaAy UeLIQ PUE JEZHON (Ned YIM ED JOYIO - SBUNIIW aaslad SYD oz0z/o/s
o0'0sZ $ OOSLE $ ot SUORRHDUOI YUE Pues S}UaWAalE}s JUNODIE Yue [}e JO yd’ away Burpoday Anjdnajueg BddIad SAY 0202/v/8
e0'SZ $ oocLEe § 7a Auedwo> 0] puas pue 1se2340) Moy Yseo UE sreNjoe yaam JOU ajepdy sishjeuy ssauisng Basted SYD ot0z/+/s
OS THE $ oOSLy $ €0 Sunrodas yuawasungsip yseo a, [je> 4BYIO - SBuNaayy suady uelg 0202/b/8
Os Zyt $ OOSLr $ €0 syaays eouejed a4 (4g) Ut, yi HED Sunoday Arjdnaqueg suady UELIg 020%/¢/8
OS 77S $ o00Ser $ TT “(Ad9) ULL puk [neg YUM YO eunr puk sjuatsje7s (eIQUeUL auNf 40 Malay Buroday Aoydnagueg saady ueug 0707/9/8
oo Ose $ oosty $ 30 Suniedas yO 10) 97/9 puke €/9 JO Se SJaaYs BduRjEg jo MalAay Sunsoday Aoidnayueg sueAy uelg O0@07/¢/8
oes $ oo's7s $ 10 quaWpUaUE asea| °94 proppuEl Suysuey yey suonenosen plojpuey PAZUON [Neg az0r/E/B
OS Z9E $ a0's7s § 4a Sanjeudis 104 Suipuas pue juawipUuawe aseaj esis uNpy suonenoBay piojpuey fZUON [Ne oz0z/£/e
OO OTZ $ ooses $ vo suoHsanb seniwiuios ioypasd 0} sesuodsay UOHeIUNULUOD saTIWIWIOD JOYpal/ssONpas pOzUay [ned azoz/¢/8
OS 297 $ 90'S7S $ $0 aINPEYs BSN ddd Bujmainas UeUsUAD LIE 9g PAN YUM He 40193Q YUM - SUBS {92118N [Hed ozoz/e/8
osts $ oo'szs $ TO siasse Jo aseyound jenuotod :au psojpue] Dy yu eUg SUGHEHOBSN psojpuey J9ZUeN [ned azoz/e/e
0s'792 $ ons7s $ s'0 BUN 10} 382 Yue aIAURIAYAy 24 WIL ERIM Ye 203980 YUM - SBunaay 1923/9N (Ned oz0z/e/8
OF LSt § onszs $ €0 suoQsefosd sayes Jurpsese1 Auedusoa ay} pue yaa19 YOY ‘UOPOIseyy YY He. 40398 YHM - sBunssy) fO2UEN [Neg 0z0z/€/8
oszs $ 00st $ 10 piojpur) aiddry peoug yum sew suoReRossy psojpuey 1923/8N (REg 0t0z/E/8
oo'ozy $ oos7s $ 80 suonesado Apyaam :a4 (astuad 9g uMeYs ‘ULL) Aad HUM 12D sishjeuy ssouisng fOZUSBN [Ned ozoz/e/a
OG £87 $ ooses $ 90 Neg PUR Pan YM aiNpayrS ddd 401gaq YUM - SBunsayy uewsueg wit 0z0z/€/8
Oss $ o0'seS $ TO sdaqs Wau :84 sean] UYOr pue ined YUM e> Jasuno9 YM - sBunaa;) uewsued wif 0202/€/8
OS LE $ oosée $ TO suoneljogau jUad JOJ pasn (apo eUNO4 Og UONLIC] UG YORGpaay HEADT Pan MalAgYy sishjeuy ssauisng 3041ag SUED 0z07/£/8
OGLE $ ooSsZe § To yoda yselj sajes Ajiep mainay sisAjeuy ssaursng BING SYD azoz/€/8
Or Le $ GO'SZE s to suonsenb mol yseo Buipsedau feiss siaueg uayitY MalAdy UORBNUNWWOD sayhUWO? Joypery/ssoypar awed SUYD oz0z/¢/8
00°SL $ o0'sZe $ 70 vonesoye jorded Auediuos manag sisdjeuy ssautsng BIB SYD 07z0t/e/8
OS elt § O0'SLE $ £0 ajtj 1SeIB10j MOY YSe? YOPOIsEY MaIAaYy $SOI01 BLS Bldg SYD 0z0z/¢/8
Og zt $ oo'sZe § £0 3529810} MO} YSed BuipseBas UOpoyseyy yum 129 40Qaq YM - SBuaal,] analad SMUD oz0z/¢/8
OLE $ o0sZe $ TO YOOM JON 104 SjEN{De 49]UB 0} BIY MOY YSEI payepdn senyNeS uy Puas sisljeuy ssauisng afd SYD oz0z/e/e
OO O0E $ O0O'SZe 5 30 NUBLUBSINGSIP HOW Pus ‘osop> PUS YJUOU ‘Se2ICAU) UONed-aid ssNosip - yes MOL Ipsed Ateg 407q3q YUM - SBulTe3yy] Basta, SUUD oz0z/e/8
oosZ § aOsZe §$ 70 FNA\ 0} 4031p9J3 40) ssauppe apiaold pue ysueasay Surpoday Andniyueg 828d SYD Oz0z/€/8
OO'OTZ $ oo'sts $ 90 SWaWasINgsip HOW 32 UEIJg YIM UOISsnasip Suroday Aaydnuqueg JZHBN neg ozoz/z/e
00'S¥6 $ o0'S7¢ $ 8T YOW Suns 103 ayy JustuasuNgsip 0} SqUsWAIeIS BAOWW PUR SUOHEHOUOIA! yUeg MaIATY Bunioday Andnayueg PPZUSN [Neg o07z0z/z/8
OS Lty't $ oo's7s $ £2 3s ISN 10; QUaWaIe}s YUE S,AUEdWO wos YOrTE{NI]e9 JuaWASINgSIG Sumoday Aridnajyeg JOZHON jneg 0202/2/8
00°O6T $ OOSLy $ vO SJUBWASINGSIP JOU 21 Neg UBM UOISSHISIP Sutuoday Ajdnayjueg suady uelg 0zo7/z/8
00°SoT $ oos7s $ 70 4/9 488M ET JON ayepdn sishjeuy ssoujsng PZHON Neg ozoz/T/8
00'S0T $ o0'Szs $ tO SSBUBAIEIO} ddd 984 PON YIM HED J0IG3G yy - sBuRsIy [eZU2N 1nd oz0z/t/8
Os7zs $ oOszs $ TO sdaqs }x3u -94 SEIN] UYOT puke UELUSUED WY YUM 112 JSUNDD UUM - sBuRaaWy TON [Ned 020Z/T/8
ooo $ oorszs § 80 ddd Buneaw aoe Ade 4OIGEG YIM - SBuRBayy Ja2318N {ned oz0z/t/8
OO'SEL $ oos7s S vt 11823 GOg 40) sishjeue UONeBasBas ysel jo ajepdy sisAjeuy ssauisng JP7ZH9N [Ned o20z/T/s
ooosr $_00°S¢5 £80 Suyeay N09 pue apual ddd INOge YE} 01 Dy Ue LYsINYIVd /M H}e9 pueog 40192G YIM - SBUDI uewsuey wit oz0z/T/s
qunouly eqeiia eM SEG SiO ToRapaseg Kiobaje9 oeloid jeuojssajosd aed

anl-2y6L-02 +# ese9
(spidey pueig) ueBiydi Jo JO1NSIG WIa}SAAy
OTT ‘seunque, Apqueg
8409S

 

 

03/16/2021 Page 7 of 10

20-01947-jwo Doc #:447-3 Filed:

Case

 

 

 

 

 

ooeLz $ Oncor $ 60 ddy aa4 uopedjddy 324 (8219N Asspury ozaz/et/e
og'osz'T $ O0'00E $ ty ddy ae4 uoneayddy 94 1e7a19N Aaspurt Oz0z/v1/8
OSZLT § o0s2s $ €0 Paysanbe. sapual syuauunz0p pue jo yaom ET ‘uoReaydde aay ‘YON 84 Neg YIM HED sishjeuy ssoulsng ueusued whe Oz0z/Pt/s8
OO'OEZ $ doses $ 70 aiepdn ajes pue aaueieadde ayew Aew ygs jenuajod pue uoneBiqy ddd 34 Seon] UYor JM FED fosunog yuM - ssunaayy ueuisuRs wit OzOz/PL/s
OS LE $ OOSLE $ TO sainpayss Ydly JO] sasuesy uonby Surpse$es Aueduwioa yum auapucdsal0D SSBI0Id BES aosag SUD Ozoz/Pt/e
Of Let S$ oosZe 5 0 SleInueUy £d MOIADY sishjeuy sseujsng aaufed SYD 0202/vt/8
OS ett $ onsce $ €0 seme 2d Ssndsip - Heo MOY yseo Apeq 203990 WIM - SBUnIaWy Soule SHY} 0707/71/38
OS £8T S$ onse $ $0 Auedwo2 wos sailj YIM sainpayds ydy Bunejndod anunucd 58B004d OfeS eouied SYD Oz0z/bI/8
OD LST $ ooszs $ €O Sasuary Poo} aJ {|JasOy UOSey} pISINYIE puke (AuiY > asiuAd) AJG YIM SHEWA PUe adzIag SYD YUM [fe2 BUOY suonesedy ssauisng {AZUON [Ae OZOZ/ET/2
Os tly $ 90'szs $ 60 AN “UjOIUL Ly aatAtes 184 uannoads pue (11 Add) qv Wim i129 Gay suoneiadg ssaujsng feZHBN [Ned oz0z/Et/s
o0'SOT $ o0's7s $ tO aolAias JN “UjOouT] ‘a4 WRpads pue (1) Add) [>qY UnIM ]e> PE suonesado sseuisng IB7H8N [ned oz0z/et/e
00'SOT $ 00'Sz7s $ vO BG8S FN UjOIU!T 405 wnID|ds pur (1) Add) faqy YIM Aep jo jf29 puores suonesadg ssauisng fazHaN [Ned ozoz/Et/s
OS ZSt $ 90'Sszs $ €0 adiAlas UjooUry 231 wnIIads pue (LEASE) 19qY UNM 19 suonesady ssauisng 1aZ218N [Neg Oz0z/Et/8
oorog€ $ on 00 $ 24 ddy aa4 uoneayddy ea4 {9229N Aaspuri Oz0z/Et/8
oo Ort $ 90'00€ $ vo ddy 334 uoneayddy 384 fez1eN Aaspur] Oz0z/ET/8
OS LE6 $ OO'see $ 32% Aueduin wo sayy sanbaa ‘sayy Auediwios yy sajnpayes yay Sugetnded uisag S5930lq BSS Bouldd SuYD OZ0z/ET/B
Ogle $ OO'SLE §$ tO 493M SHU3 lUNOUUE jeNIIe 04 asedWIOd 03 yse9910) jJosAed yua|sIND YeApN Pan pews siskjeuy ssauisng 82s18d SUYD ozoz/et/e
oo'se $ oo'sZE $ TO SSO} pus YatiOLU pue sjuswANd asuBa] pooy ssnosip - eI Moy Yyseo Ajjeg 40x@8q WIM - SBUBIA, Bud SUD ozoz/et/8
OSzTT S$ OOSZe $ €0 SaSUd>}| POO) a4 (HasOY UOseT) IyS|NYIEY pue (AY *y oS!UBG) AIG YUM Spewa pue neg YIM {29 BUCUd suonesadg ssausng BUIId SHYD 0z0z/eT/8
Os ztyT $ ooSLr $ €0 “SHBIDUEUY Ld 94 JOIqag Wy spetua pue |[2> 40398q YUM - SBUQsayy suahy UeLg ozoz/et/s
OO'SsOT S$ o0's7zs $ 70 ByQea woOoU!T (3, { B1SSaT gE BG) AIG YN HED suoiesedy ssausng JOZHON Neg ooe/zt/8
OO'SOT $ ose $ 20 BIGED JN WOSUr] Jo} Wndpads yim eD, suonjeiedo ssouisng JOZHON jneg Oz0t/z1/8
OS L9E $ oos7s $ £0 Sanss! dy pue spelnueUy Amp “MOY USED 182 Adg WO. aSILIO 9g LULL ‘PON YUM YeED sisijeuy ssoulsng fAZHON [He ozoz/et/s
O0'OEZ $ OOSLS § Po syuauiAed asueinsse ayenbape wow gip uO JepUay WO sjesodoud a4 UYOr M Sieg faSUNOD YIM - SBunsayy uBLUsUeD Wit 0202/71/38
OLE S$ o00SsZe $ to MALATE 10} 1809910} Payepdn ino puss sisAjeuy ssauisng aaulag say9 ozoz/tt/s
oo'o0E $ oasée $ 20 spaau ydy pue ‘sjenpe fd ‘sanssi gy uado ‘syemi9e yoam JouUd MarAal - eI MOY YyseD Ajleg 40199g WIM - sBunsayy aoslag SUD ozoz/zt/3
O0'O6T $ O0'SZe $ ¥O 3SBIBIOY payepdn jo mainas sisljeuy Ssauisng suahy Uelg ozoz/zt/3
O0'STE $ o0szs $ 90 ddd 0} Uonejai u josAed Augduso2 pue saseay :au sapuay YIM 1129 Japuay yam SucIssNosiq] [8ZHON ined 0702/T1/8
O0°STE $ ooses $ 90 Heparem Aueduioo jo sishjouy sishjeuy ssauisng fOZHON [Ned ozoz/t1/3
O00 $ ooszs $ PO suonesado g yse> Suipiedas JusuadeUeLU JOIqOp YUM fed suolesedg ssautsng feZWeN ineg Oz0z/T1/8
OS 29% $ o0'sZs $ 50 Ada O3) - PAN YUM NOW auns manag Bunioday Andnayueg fa2WeN ined O202/T1/8
OY OTe $ o00s7s $ vO aeds a24j0 :24 psojpuey UMaIUMOP YUM [2D suOneloSay piojpuey fozHeN Neg 0202/11/38
oo'otz $ ooszS $ vO {pac|pues 82440) UOHINIysUND PsoppIoY YM |/eD suOReNOSaN pio|puey fezHON neg ozez/tt/e
O0'SOT $ 90's7s $ 70 YONINASUOS PIOPPIOY YUM Hed 03 JOLzd BseB] 324440 +24 PIN OID YUM UOISSNIsIq SUOReOTN psojpuey [92H18N (ned O2Oz/TT/8
OS ZLE $ onses $ £0 sjuawAed uonzajo1d ajenbape uo QunoWe giq pasodozd UO Jepual wos fea Jo Maney J8pUsT YUM SUOISSNISIG uewsues unt OZOz/TT/8
OO'SLE $ O0'sze $ OT Sapnpayps vay Suytduios ulgog SS8I04 BLS S28 SYD ozoe/tt/s
OS L8T $ onsLe $ 90 S@2UELIEA pue sjemae yoam Joisd YM 3589210; aepdy) sisdjeuy ssauisng BIBg SYD OZ0Z/TE/S
OO'OST $ oosZe $ vO BOI PUE 180M aU 40} SUB 35298104 ssndsip - Jed MOY Yysed Aved 403980 WM - SBupaayy aadled SYD OzOz/T1/8
onsé $ o0'sze $ ZO yoda sajes ysey Asep Maney sishjeuy ssauisng aauiad sup azez/tt/s
oOSL S$ O0see $ tO sishjeue yepojem payepdn mayAay S8B904d BES BNO SYD ozoz/11/8
Os Zt $ O0'SLy $ €0 quauiadpn{ pue uoijous ddd a4 Suueay ssnasip sisAjeuy ssauisng suady uelig ozoz/ti/e
OG'097'T $ o0'szs S$ ve Jaqueg JuaUnseau! pue jasuno JapUsy gSd 10) [/eaiem yseo ayepdy sisAjeuy ssauisng [BZHON [Ned ozoz/ot/es
OO'STE § oo's7s $ 90 {@SUN0 Japa] Paundas 0} PeUWa 104 epayem pue 3/9 ‘SuoeoSsu pio|puey jo ayepdy) fasunos yy - SBuraayy PZYEN (Neg 0202/01/83
OS'797 $ o0szs 5 $0 FSUNOD GSs YM GN-Mojo} SpUNy ddd °84 49949 YOY |g (|laSoy VOSeT Y SeIN7 UYOr} NS;NYyDeg YAM HED lasuno3 yum - sBuRasyy BZN Neg oz0z/0T/8
00°SOT $ o00s7s $ tO ujoouy] wina~ads UO4y 2D suonesadg ssausng PBEHON [ned 0202/OT/8
OS “st $ O0'szs $ €0 SHQD 8 URI YM NOW aunt jo Manag Bunsoday Aaydnajueg JOZUEN [Ned 0z0z/ot/8
A) S$ onsets $ TO UOISSNISP AS4 JOYE SPUNS ddd °84 PISMYILY YUM pew; Jasuno) YIM - sBupaay PTUEN Ned 0%0Z/01/8
OS L9E $ a0'SzS $ £0 Sunaaw pieog Aig pusny suoneiedo ssauisng JeZUON [Ned oz0z/or/8
OS £87 $ ooses $ SO Suyy YOW pue juawaapnl Aoje;ap 105 UopOU ddd Buypsedas uyor pur user ‘Dy /m 11D jasunoy yaa - sBusay Uewsueg wir ozoz/or/s
O5'28Z $ ose $ $0 sasuadxa ajgemoye-uou jo JuauAed pue ddd UO Buyna ssnosip 03 Yeo p1e0g 40393q YUM - sBugsayy uewusueg wir ozoz/ot/s
O@LT $ oO'SZE $ €0 BOW sshosip 0] suady UELIg pue jeZHaN Neg YUM YeD Sunoday Ajydniqueg B24 SYD ozoz/ot/e
OS 28T $ OOSZe $ $0 9d 404 SUONLIO} JO WINS O} BIUELEA P¥_ Payepijosuds apouozey sumoday Andniyueg B248g SUUD 9z0z/01/s
o0'sé $ O0'sZe $ 20 Hodes ysey sapes malay sishjeuy sseuisng Baud SYD ozoz/ot/s
OD Z8T $ oogZe $ FO YOW Suns 10} uOGeI0; Aq UONeIOYe asuadxa [sazaqu pue WES suedaig Bunsoday Anjdnsyueg 324434 SYD 0707/01/28
00's $ oosEe 5 tO sjendoe 4am Jold jo Buju pue “pua.a sajes ‘pus Yous jo snyeys ssNasip - 1ye> MOY YseD Ajteg 401q8G YIM - sBurIEa\Q) outed SUYD ozoz/ot/8
oo'oLs $ OOSL> $ zt HOW Suny azyeury Sunoday Andnajueg suey Uelg oz0z/or/s
Ostet $ o0'sey $ £0 YOW 21 Neg pue sUYd YM yeD Buipoday Aaydn.gqueg suady uelig ez0z/ot/s
OF tLT $ oo'ses $ £0 sanss{ Suipueysyno YOW 34 uelag pue ineg Mm HED Bupsoday Adjdnojueg uewsues wit 0%07/6/8
O0'SL $ OosZe $ tO Auedwiod 03 3529930} Mol YSe2 Apfaam palepdn Jno puss pur auedaig sisAjeuy ssauisng 321g SYD 0702/6/8
OS eet $ OOSLe 5 £0 28 /AA HOW ssnasip 03 ye9 auypoday Aajdnsyueg suahy vel 0702/6/8
OF £ST $ o0StS $ £0 sanss! Bupueys3no YOW a2 Uelg Pu WT AA [2D jasuno) YUM - sBunzayy fazHen neg 0707/8/8
O0'SGE S oO's7s $ vO SNES UOWUIXS] 234 AUedWOS Je yUO]G UMEYS YUM [29 suojiesadQ ssauisng POZUON [ed 0z0z/3/8
OO°SOT $ o0'Sz7s $ 70 UOIsUIXe] Ul lUBWIPUBWE sseat Bs LOPOJSEW YM LD suopenosaN psojpue} PTYON [Ned 0207/8/8
OS'ZST $ oo'szs $ £6 jeaowas pue Ayadosd UOISUINay :33 (NAA HIM SyeD yesuno) yy - sdunaay fazvaN ineg 0%07/8/8
Og 797 $ ons7s $ 90 uoezo; wosy Ausdosd jo jexouras BuipseSau seSeueu Ayadosd uowuixay yim pews pue po} ‘yep suonejnogay puojpuey PPZHON jeg 0202/8/8
Oses $ oos¢s $ TO uoYBUKe] Uf ainyUUNy OMed Jo ;eAOUIAL 784 UIASY >Y UMEYS YIM [129 suojesadg ssauisng fO7HON jneg 0@07/8/8
00'SOT $ oo'szs $ 70 feaowes Aadoid uoyBuime] jnoge lui UHM ED Suolyessdo ssauisng fOZUON ned 0202/8/8
oO stl $ oosés $ 70 Ayadoud aaouras sn Suyie| 10U Way ynOge |} UOWUIKa] pue [ned /A\ ED SUONENOFaN piojpuey uewsued UNE 0207/38/83
OS £ST $ ooszs $ €0 Se2n] UYor puke wy YM BuLeay yo dn-moyoy Jesuno) Yum - sBunsay Je7118N ned Ot0z/L/8
Os Lge § oos7s $ £0 Spunj ddd ‘24 Suyeay wooz puapy sBujpeald jo Mandy pue sBunesy ynOD ye aouepusnY JOZHBN [Ned oz0z/2/8
os'79z $ oosz7s $ sO SBSe9] PUe SAHINN “ISeI9I04 a1 PAN Pue UO}g UMeYS YUM Sunsayy Joqag YM - sBunaaW B7NAN jNed 0202/4/8
00'Sz7s $ o0'szs $ OF ¥osy9 Bog psoppue; Buisuey seq YY 122 alepdy, SuOIEIORSN pso]puez jazHeEN ined oz0z/z/8
os'z0P $ 00'SLS § £0 $aaj |eUuossajosd pue ddd 25 Bujeay JNO Je aouepUTTY SBuIpealg JO MaIAaY PUk sua} UND Je aduepUdTy UeUISURD Wit ozoz/Z/3
wholly aigeiig SEY SIGEHIG — uoRdLoseg OBBIED JISIOAd feUuolssajoig ‘aed

aMi-ZP6L-02 *# eSeD
(spidey puesd) ueblysiw jo yoNsIG Wie}seyy
OTT ‘saunjus, Aj queg
03/16/2021 Page 8 of 10

led

8409

 

‘447-3 F

b Doc#

JW

 

20-01947-

Case

 

 
  
 

 

os7%s $ oosZs $ to UORRIO} Dy GIUI Aqua 7o1 YeZOy WASY AIG YM 4/29. suonesady ssaujsng IBZHON ined 0202/07/28
OsZs $ oosZS $ tO Hes s8pua; uo wiy Sunepdn pagoy 01 pewa J9pu27 YHM suOrssnasig ueusuRs wit 0707/02/38
00°SvE $ onsés $ 90 384d UM Op 03 Jeym pue saseal jo UONIalas ssnasIp 0} SJapual pue AUEdUUOD /m [29 J03G9q WIM - BURZI uewsueg Unt oz0z/oz/8
O0'0SL $ ooszEe $ 0% 24]U09 34] Adod puke J>e4]U02 oy} Jo LONdLosap e pue “Jopuad yea 40) ssaippe au} ‘s}oe1IUO09 payalas YM ajnpayys aino ajepdn, Sunsoday Ajqydnnueg aadlad SYD 0%07/02/8
OS %9z $ oOsZe § £0 DON pue 1Sf) 10} yse9205 MOY Yse? 21/8 PUL OT/8 204 SB}y aIeaID stsAjeuy ssouisng 928d SYD 0%07/0%/8
Os'Zee $ cose § 60 pepales aq 0] s39e2]U09 AloynIexe jo JS] SSNISIp OF (NM PU AUedUuO? YUM eD 401q98q YUM - sdunaayy aoa” SYD 070z/0z/3
OS LE $ onSsZE $ tO sauypeap Bupyiode, Bupusoodn ssnosip - yer moy yse? Ayeq JOrgag YIM - sBunsay B0N13d SYD 0207/02/38
OS LEZ $ 00'Sér $ $0 ajepdh {sod ans jo marAay sishjeuy ssauisng suady uelig 0z0z/07/8
OF L8L $ oosz7s $ ST Buysodas juawasingsip - OW Bunsoday Adjdnayueg PTUBN Wed 0202/61/8
Os 29 $ 00°Sz5 $ £0 79 JO 898} UO UOReTsiBas Yseo spnyouy 0} 39 4M-EL aIepdy sishjeuy ssauisng 1823/8N INed oz0z/6t/8
Os7s S$ o00'Sz7s $ TO SOLUIIIN DN 2d (GAN) OFD YUM He9, sishjeuy ssaujsng fO2EN [Neg Oz07/S1/8
00°0€9 $ oosZs $ tt JSBIBIOJ PUSIATA PUL Saaj JEUO!ssajod 405 382} YS? 15N/9IN alepdy s{sAleuy ssaujsng JZYON [Neg 0002/61/38
oszs $ ooszs $ tO asn3ny 10) evep sajes :24 Jepual pasnoes yeULy SisAjeuy ssauisng 197319N (Ned 020z/6t/8
05° 268 $ oos7s $ LT S$8aj (BUOISsSajold jo JseI9I0) SININY pue SidUteyes sfeuo}Ssajosd :34 AUEdWOD Pue jasUNO? YM YOM sisAjeuy ssauisng JPZUAN [Ned 070z/6T/8
aS'£st $ oos7s $ €0 $3509 8419 PUE JOULE IO) °34 PENAA JO 717 >Y BUeZZOy ERIM FED Jasunes qua - sduns3\) JOZUEN [Ned 0207/61/8
GOOTe $ oos7s $ ro PoLied 399M #zZ 3y} UI S}SO0 SiN? ued SpNjou; 03 4/> parepdy sisAjeuy ssoutsng {IZUEN [Hed Ot0Z/61/E
oo Ges $ o0'S%s $ tt ig /M Sasuejeq used Buyedasas Suimous moy yseo Aueduios 07 sudIsIAaYy sisdjeuy sseuisng [PZUON [Red 0202/61/38
oo ory $ oo's7s § #0 S89) [2udIssajosd Jo JSeIB104 sisdjeuy ssoursng J7ZON [Neg 0707/61/83
oo'szs $ ooszs $ OT $83) [EUOISSAj01d Jo 4SBI9I0) PUR JoIGap YWM yaSM JOL Oy AYALIIE YSe2 JO MaIAZY sishjeuy ssautsng JOZH8N neg 0zoz/6t/s
OS 2ST $ 00'szs $ £0 81883910} BULIO} Os PIO|PUR| :34 Pay OF wos pews 0} pucdsay SuGHeNOsaN piojpuey fOZ7UAN Ine 0702/61/8
OS ZLT $ oo'ses § €0 Paypafes aq NM saseaj 1eUy saloys jo Rdg FuIpsesas seo pue speug sisjeuy ssauysng uewUsues Wht 0702/61/38
OS L8T $ oosie $ 90 SJENIIE YIM JOLd YIM YseIV10j Moly YS ayepdy sisdjeuy ssauisng aoulag SYD OZ0Z/61/3
O0'S2E $ O0SZE $ OT 4Se010} premioj 08 ayepdn pue seme yaam JOU MatAal - He MOY YsED AreEg 40199C YUM - sBuQaay~y Bsa SUYD 0202/61/8
OS CPT $ O0SLr § £0 suonsafas aseay pue 344 34 UOISSNOSICG) stsAjeuy ssauisng suahy ue 0707/61/83
o0ods $ OOSLr $ tt ie syeuia ‘aung 10) speuoissajoid je jo SuBUIe yas PUR SpUNOWE yeqp|OY ‘suUORIa{gO Jo sNyeys BuipNjaut ‘savy jeuoIssajoud jo Manas sisAjpuy ssauisng sasAy UeLg 0707/61/38
OS 768 $ ooszs $ “£t siskjeue U2Aa-yeasg pue TE 4/d YIM sjesodo.d Juau ajddiy peoag pue s,e||a15 ‘Auisuey seq Paepow suoHe} 083K pio|puey fPZWEN ined 0702%/81/8
os7%s $ onszs § 10 Bea] UOIZUKaT +82 SUNT YUM Hew SuOHeHOSaN pso|puey yen jneg 0202/8T/8
os'zs $ ooszs $ to YS UOIBUIX] 03 s$9098 a4 JasuNO? feUsy suoReHoseN psojpuey [eZHN (Neg 0z0z/8t/8
OO'SOT S$ o0s7s § 20 Apado.d jeuossed aaowal 03 safeuew Auadoid uoj3ulxe7] YM je suonEOZay pso(jpuecy POZHEN fed 0702/st/8
OS'ST $ 00'Sszs $ £06 YuWed JOJeAa}a WON :34 AUEduOd 0} feuta puke YouBasay UOHRHUNWWOD Joo) JONPIID/SAOp PAID JAZHEN pNeg 0702/81/38
O0'SOT §$ 00sz7s $ tO popu AyD sesuey YUM Jz) SUOHRIOBaN Psojpuez fP2HaN [Neg 0202/8t/8
09° 297 $ ooSszs $ $0 Sayes pure ‘spe23U09 ‘uatuAed gy :31 Auedwio2 YM f[e) suoneiadg ssauisng fe7HAN Neg 0702/81/38
OS ZLT $ oosés $ £0 yaam Aq ssadosd ajes Suiysnd pue TE/g Ag saioys ¢ Jo uONsafar a2 UYO! /m Ne Jasuno? YIM - sdunsayy uewisuey wit OZ07/8T/8
OS LEE S$ oOsLe $s $0 pual] sajes pue ‘squawAed juss Buipnpui sanss! dy ‘sajnpayIs Waly ssnasip - j22 Moy yseo Aneg 40393 YH - sBuTaIIW BIB SYD 0@02¢/8t/8
os'Ze $ ousLe $ tO SBuysey neg 4O Ja]Say BeYysIy 07 SBINPAaYIS Ydy PUaS ssad0dg a1e5 au} S149 ozoz/at/8
o0'se $ o0'sze § 70 SaINPIYDS Yay MAIN 01 SEINT UYOT YUM {ED jasunoy yyw - sBuNIEW) aoulad S144) 0z02/81/8
OS LE $ onsLE $s ta sean] UYyor Pue JeZHeN [Ned ‘HEAD PAN 03 Yelp ainpayss yay puss SSOI04g DIES B24feq SHYD 0202/8T/2
OSZIsT $ oSZe $ Ev Auediios wo. Uoneuoju YM SaInpayys ydy atepdy SSBIGId BES Bauiag SUD 0Z07/81/8
OY OTZ § o0S7s § ro AUD sesuey u! Lo-ynys AqyuN :az Aueduico pue puc;pue) Jy YUM $3x93/Spewy suonesedg ssauisng fAZUON Ned OZ07/L1/8
O0°SOT $ ooszs $ 70 sasuasy sonby :3s seg LOS UNWUWUOD Baq{UWIOG 1071p949/siOUpas} {BZYON [Fed ozoz/Lt/8
OO'OTT § o0'szs $ ra suoBpenogau psojpue; :ai Wit pue pan YM eD 403939 YUM - SBuNSSY] {BZN [Ned O@Oz/LT/3
o0Otz $ 90'szs $ ro (lewia spraqgoy au WHE pue UYOL YIM SYED 883014 BLS J9z1aN ined 0z0z/Zt/8
O0'SOT $ o0's7s § 70 W8b93i0} s0qe] pue sajes Aueduiod :a4 yuOIg UMeYs YUM eD 40393 HM - SBuas~] JOZUSN [Hed OzOZ/LT/8
Os 789 $ costs 3 eT SYUSUNSOP SB/ES 0} 54509 IOGR} £4 JO UOHEIIUOIDY sishjeuy ssaujsng f9Z1EN [Neg OCOz/LT/8
OG LST § GOszZS $ €0 4ayJO puke xe} Sajes ‘syuauAed SufOodN ‘a4 (49}f043U09-Us1 1 >g di¥-951U3G} Arg YM Bunsayw 403 8G YIM - SABI) {OZUSN [Neg OZOe/Zt/s
Os 2st $ o0'szs $ £0 (uopoyseyy) Hagoy wo. sHewe 07 puodsa,s pue japoul ales UOPoyseyy JO MAlARY sisAjeuy ssaursng fOZHON [ned oroe/it/s
00°CEZ $ oOsZs $ 0 UOHeROFau aseaj uO spsojpuel /m aJseYs 0} spow MalAas O} Pay Pue Neg /M Ve> 40]1@eq YIM - SBuRBay) uelsueg wif Oz0z/£1/3
00° 0EZ $ ooses $ vO Wes BF Neg PUE ULYOS YUM $}je9 pue pels saqoy Jo MalAaY SSIIOISg OES ueuUSsURd UL ozoz/Lt/8
OS LE8'T $ OOsLEe $ 6¥ sainpayas yay sepdy SsBI04d 312g Bou18d SHYD Ozoz/LT/8
G0°00€ $ o0'sLe $ 80 Saynpaurs Yd SsNasip OF SEIN UYOS YUM He> JSUNOD YUM - SBunaaYy 824g SUD 0207/21/28
Os'ZIT $ o0'sZe $ £0 Sainpayas yd pue sjuawAed Apjaam ssnosip - Jeo Aoyy yseo Ateg Jogad YIM - sBun@aW addled 1449 OZO7/LT/8
OO OBE § OO'Sly $ #0 sajnpayos Loddns yay a4 uaIssnasip pue majAad suoieiadg ssauisng suady uelig 0207/21/38
OS £8 $ oos7s $ €0 qua. psemsoy-o8 +34 (T} 82440) UONINYsUED PsopPoY PUR (OID Aig) PEN 0} sHeWwy SUOHENOBAN pso[puey jezHeN jneg oz0z/9t/a
as’ Z9¢ $ oo'szs § 36 Ue{d 331430 a3e10d109 791 aN O39 YUM [rewy SuOelOBaN pso;puey [OZHON Ned az02/91/3
oo'otz $ ooszs $ ro Vay 24} 0} Sajnpayos 405 eyep uNIaIoD ssandig ae ZEN ined oz0z/at/8
os Zte't $ ooszs $ $2 SuoIeROTau piojppuey 10] sasuedxe aiqeiien SA paxiy YIM —PRd BULIOY O1d UO OAK, SUOHEIIORAN psoppuet JezHEN ine” 0z07/91/8
oo ors $ onde § BT Sunsodas uauuadsip YOW Ane - j99x3 sisAjeuy ssaujsng jezyaNn Aaspun 0z07z/9T/8
ooOrl't $ 00°00 $ SE ddy aay uonesyddy 904 fez Aaspuy azoz/9t/8
os29s $ oosZE $ St JOM B|NPBYIS Vdv SS$9904d BES S0418d SUD 0z0z/ot/8
O0°SOT $ oO'szZs 5 20 SY8d euLtoj-o1d pue suojenodau aseaj 1a Auedwos yym spew SUORENOBAN pso|puey fzyaN ined 07z0z/ST/8
OS LBL $ go'szs $ ST Japoul UOpoOyseyy JOj TZOZ JO [12 °B OZOT JO 29PUleUsaJ BLY 404 UaU Yyseo BuNJE;NI|eD sishjeuy ssauisng JO7HON Wed ozoz/st/s
OODLE S$ oOostS $ v0 4e9A JO S84 JO JseIaIO} PUE {J Buipiesas usp M syep sishjeuy ssoulsng f82ON [Neg ozoz/st/e
ooost $ ooooE $ $0 ddy aa4 voneryddy 234 ZN Aaspun ozoe/st/s
OS £82 $ oosZs $ so “ARpuoW Uo ye3 dn MojyoI “ates 3 jneY PUR PaN M Sil2> “spsO;pue’ UO pewWa Span JO MaiAoY stsAjeuy ssauisng uewsues uz! otOz/st/a
OO DEZ $ OOSZs $ 70 489A JO [S94 40 [se23104 pue sg BulpieBas spews pue jneg M s{e> sisdjeuy ssauisng uewsued wif Ozoz/St/s
OS ZTEE $ o0'sts $ 8% . uonesesa8e voneaddy aaj voljesyddy ae JOZHON Neg 020%/PT/8
oootz $ ooszs $ #0 jesodoud aseaj ajddiy peo.g uo suaisanb O39 Aig 0} puodsay SuORenOBaN plojpueT feZWaN Ned oz0z/vt/s
OD LSE $ o0s7s $ £0 PxO}pueR] 294440 ayesods09 Ayg 03 Hey SUOHEROBSN Psojpuey fOZHEN Ned 020z/pt/8
OS LST $ o0'Ssz7S $ £0 "MA! 10} (PAN) 03D 0} puas pue aiddiy peosg 40} eulsojoud ayepdny suonenoBeN piojpuey fe7t8N ined Ozoe/ot/e
OS'LST $ ooszs $ £0 paysenba, sepua} sjuaunoop pue j> yaam ET ‘uoReaidde aay ‘YO 31 WHT YIM E> SuOenOsaN psojpuey (ezyeN ined ozoe/ri/a
O0'OTZ $ SO'Ss7s 9 ¥0 UopeSaBas ysea yim Jopua] 63 Used yeOM-ET WeWe pue alepdn sisAjeuy ssauisng WZWEN jNeg 020z/¥T/2
OD LST $ 90S7S $ £0 ssasBoud 7 2a (uMeYs ‘UL ‘PaN) Aga WIM 18> suopjesed ssauisng fOZUON Neg O20U¢/Pt/s
og ozE't $_ 00°00 ia ddy 394 uoneoyddy 284 jozeN Aaspuri OzOc/Pt/s
junolly sigeiiid Hy SGP IS SInSH uoRaHosag AMoBayed alolg JeUOolssajold Seq

aml-Zp6 1-02 +# eSeD
(spidey puein) ueBryotw jo yO14jS1q Ua}sEyy
OTI ‘saunquaa Apgueg
03/16/2021 Page 9 of 10

led

BIOL

 

 

 

 

447-3 F

 

 

b Doc#

jw

20-01947-

Case

  

 

 

 

00'SOT $ ooszs $ tO Puojpue! Sussuey sey UM HED SUOENOSaN P1o;pUE] [9231 N [Ned 0%02/S2/8
oo'ste $ 90'szs $ 90 JOppig asioy Bunyers yw ewoy osd Buisuey yseq ssnI9sig SUOIEOBaN plojpuey jez7qeN Neg 0z02/Sz/8
oo'otp $ ooszs 5 80 peUOd A JOlNDExe -9/ {AJg) PAN Pue (IN - 277} [esuNEd YW IED 40793g YUM - SBuNsayy PRON Ned 070z/SZ/8
OO'SsTE $ goose $ 90 JSEIVIOY SB}ES/ISLIB1O} YSEI YM-ET UO WOM suoieisdg ssouisng POZHON neg O7ZOZ/S7/8
as ZéT $ oo'sZs 5 £0 suopenogau aseaj pue jepysajem saquiaydes Jog sanbas Uapual ssasoid ajes jo snyeys az seam uYyor /m syeD $$3201g 225 WeUsued Wir 0207/S7/8
O0'0EZ $ o0'sZs $ ¥O ieg/ M Sij29 puke yepiayem 0/6 jo MAlADY sishjeuy sseujsng uewsuen wif 020z/Sz/8
oO'se $ ooze $ 70 JOZHON [Neg WO) 3p} MOY Yysed yam CT/WeLaIEM pajepdn maiay S$3301d BLS Bong SHY 0z07/47/8
OS Le § OO'SLE $ TO J pue yyy q Hids asuadxa yeu. H/aiqeo/aisnu pue sagy jeuoissejoid Jsanbay $99904g B25 238g SUD 0702/Sz/s
OS 28T $ ooséE 5 50 f87UAN Med Wo) MOyYysSeD pue YepaTEM Txa MaIADY $8804 3125 Boda SYD o7z0z/s7/e
Osze $ o0's¢e $ TO fysinyped pue ya019 Dey ‘LOpoIseYy ‘SBuNseH jneg 0} se;palpSs yay pasines PUaS $$8904g a4e5 aaul@d Sly ozoz/s7/3
ose $ oosZEe $ Yo nysinypeg pue ‘vopoyseyy ‘Oy ‘sBunseH jneg 01 sajnpayos yay Pasinas puss $53304q 3185, Boul8d SUYD oz0e/st/s
00's $ cose $ 70 SuOeUR|Gxe YIM SOlNPaYIs Yay PASIAG ayy PIsINYDed puas $S0201d IES a2ulad SYD oz0z/s2z/e
00'S7z $ oosLEe $ 90 Aueduwios wos YOReLIOU Se JEM Se sasuodsas seam] UYyOr pue yIeqGpaal suse} jNeg UO paseg salnpayas yay alepdn ssaloig ales a2g8d SUYD 9207/S7/8
OS LE § oo'sze $ ro JaqUNH NaBsey 105 Aueduioo wo peyap Bay jeuoissoyosd ysanboy $sar0ig A125 B3stag SYD 0202/S7/8
oo'sé $ oosze $ tO Tad 894i ui Way ouy yeUsaqUL/ajqea/oIsnYy SuipseBas saqUNH WaseH 0} [lelep aplAosg SSBI0Iq B[ES Bsa SUD ozoe/s7/8
Os Ze S onsZe $ TO Auedwo? pue (NM 93 a[npayss e4n2 peAUOD puas siskjeuy ssouisng B3418d SYD 0702%/S2/8
OS 28T S$ OOSLE § 90 HES Moy Ysed UE pamataa sua} yt 1S29910) MOY USED PsEMUGY OF ayepdy, sisAjeuy ssoursng aouag Sy 0@0z/SZ/3
OS LET $ oosze $ $0 SJENIIE YOIM JOLd YUM 4Se9910; MOY Yyses ajepdy sisAjpuy ssaujsng B28, SYD ozoz/sz/8
oose S$ oosee § 70 sjuatwded aay feuoissajoid auns 40} syuauINIOp BAA PUR LOLBULOJU! SuLIM YM AuedWos apiadig suoesadg ssaulsng d0ul8g SYD Oz07/SZz/8
OS 79s $ onsZe §$ ST SUOHeIO] Vado [Je JO} afty eUuJO4 O4g Sales pyng sisAjeuy ssauisng a2ulag SU) 970z/sz/e
OTE $ oasze § to juawdinbs paseay SulpeBas sesapjeg jaqy wos eua maiAay ssavoid ales, aoaidg Sud 0702/87/38
OF LEE § o0'sZe $ 60 SB93104 PueM10j OF puke SBdUeLEA jSBIVsO4 “SA SJENDE ssndsip - Ye MOjj Yse? Ae 407q3q YUM - sSBUNaaAy Basle SYD oz0z/sz/3
00'09L $s ooszy $ 9T sJOpUaA Mau SUIPUY PUe BuNDa{aJ J0/pue se4n2 BuNeOTau ‘s}Des{U02 AiO;NIAKA as SHeWA PUR sye> suoneiady ssauisng BoAy UBL O%0Z/SZ/8
GO'S8z $ onsLy $ 90 MO}f YSeI/suOHosfold sajes MBIADY suojeiedo ssouisng suady URE 0207/S7/3
oOssT't $ oos7s $ 7 JOPPiq assy Tupyeis ym ye 403 SisApeUe UBAS-yeasg PUe Py BULIOj Oud 0} SUPA suanjesedg ssauisng J8ZUPN [Ned 07%02/¢z/8
00'sot § gasz7s $ 70 4894 Uf JUNOWE tad JO]Qap 0} jleWa PU Japio UONUaIe’ LOpO se jo peojumog suoieiado sseujsng fPZUEN [Ned 0%0Z/vz/2
OS LST $ OOs7Zs $ €0 quawdinbs Aved pig pue juaWdinba jo jeAquuas 734 JBSUNOD A4g PUL jasUNOD pso;pUe! Dy ‘Pso;pUE] Dy YM sew] SUOHeHORaA] Psojpue] {AZUSN [Neg 0z0¢/¥z/8
00'S0T $ ooszs $ tO Jaquiasdas 40 pua 02 SuAOU Feji@TEM 284 UOPOISEWY YUM UOISSNOsIQ sishjeuy ssousng fEZUON [Ned 0z0z/97/8
e007 $ 0's $ go V9.8 Safes SsNOsip 0} (MARES pue PAN) JOIGep Yum eULIO; O1d Ma[AdY suojenosan projpue; azoe/vz/3
Os Zst $ oos7s $ €0 suonesado ssauisng :ai JOIgap yyM E> suoneladg sseulsng O20z/z/a
OS 2ST $ oOszs S$ £0 sea projpuey Buswoadn au (pjasun Aury) soqap Yum Spey SUOREROFAN psojpuey O02/v2/8
00'S0T $ o0szs $ 70 UONeI0] Ay UOW!UXsy W015 FeAOWAa Aado.d yeuosiad jo Buju ou JOYqap yim sey suonesadg ssauisng s2ZU2N eg 0%0%/b7/s
Oo'sTT $ 005LS $ za sasuodsal pue sanpayas as Japuay wor seula jo MaIADY Japuay YM suoissnosig. buses wit OZ02/#7/8
00°S2 $ onSeE $ tO J@pOul ajes Uo suoHsaNb Upeays uapjoH 0} puadsay $$B902g DIES aula SYD 0Z0%/b7/8
002 § oosee § tO japou ajes UO suOIsanb jepe09 uNsNy OF puodsay $88905q 3}25 eouled SLND O20z/vz/8
OS 487 $ o0seEe $ 90 Auedwio2 0} puas pue sjeuoissajoid wo. suonanasul aim pue gM IseNbay suonesadg ssoussrig aid SLY Ov0z/P7/e
OS le $ ao'sZe § To Auedwiod usolj si] aseaj 3}e10dJ09 Jsanbay SS8901q DIES Bla SUYD Oz07/e7/8
OS TT $ oosZe $ £0 i N pue duu pue d aay jeu} id ssnasip - Yeo Moy YseD Aeg sisAjeuy ssauisng B28 SYD Oz0z/ve/e
OS'Z8T $ oOsZE $ 90 uueays UapjOH Wo suofsanb uopoyseyy 03 puodsad pue MalAaYy $$3304g BjeS Balad SUD 0Z07/¥2/8
OSE $ OO'SLE $ 18 yoda ysey sajes Aep MalAaYy sishjeuy ssauisng 82418 SYD 0@0t/b2z/8
OP Le $ oOO'SZe § to ainpayss JuawAed aa; jeuoIssajosd jazHEN jneg MalAay sisdjeuy ssouisng Bose, SYD O207/¥7/8
Os Zz $ 00sey $ 60 Suauteyas jo uoteaydde pue spoised uoKDafqo a1 jesuNoD YM siewa ‘syuawAed aaj jeUoIssajosd Jo mainad pue UOISsMOsIg sishjeuy ssauisng suahy weg ozoz/v2z/s
Ores $ 00'Sé $ UT MOI aunf au squaUILO? ESN JO MalAal Bunsoday Aaydnsyueg suady uelig 0202/¥2/8
o0'ste $ o0'szs $ 90 YOW Ain au uel YUM 1129 Suloday Andnayueg 12ZU9N [Ned oz0z/€7/8
GO'SOT $ oos7s $ 70 WUBUINIOp BWIO)-O10 PJOPPURE LO MBIAY suOne ON piojpuey f8Z7HON [Ned 0202/€z/e
OS ZOTT $ oos7s 5 t YOW Any Burpoday Andaaueg s92UON ined O207/Ez/8
O0'OTZ § oo'szZS $ 0 Auedwo> 0] payjewa aun 10) sjuauuAed jeucissayosd jo Arewuuins siskjeuy ssauisng pZUAN [neg O%07/E7/8
00°S82 $ oo'sdr $ 90 OW Ajny as neg yum feD Suioday Angdnsyueg SsiaAy Ue 0%07/€2/8
Osést $ oosz7s $ €0 AND sesuey Woy Juauudinba Ajed pig Jo jeAqual :a Syxay pue syes auoyd ‘seus suOBIadO SssaUIsng ZEN ine” OZ07/TZ/8
go'sOT $ oaSszZs §$ 70 suaneledo ui 21035 104 sisAjeue Uand-4eaIq “84 OID YUM WED sisApeuy ssaulsng JOZHON [neg 0702/12/8
os'%s $ o0'szs $ TO “G09 JoUa|duy 07 Asanyap Jonby WOoUTT YM HED eoUUNUWOD aB}tUIWED Joy}pasy/ss0ypIID [eZ8N Neg 0z07/12/8
00'SOT $ o0's%s $ tO yusudinba yeo [eAoy °31 O39 Ada YIM HED suonesedg ssaulsng fezzON jNeg B202/T2/8
os'zs $ OOSzS $ TO Juawadeuew yim suoneiade Ayeg suonesado ssoulsng fezwan ined O0z/12z/8
os7s § oos7zs s TO aSO;9 Jaquua}das 104 jeLAIEM :a4 UOpaIseYy] YM Hewy $S8I04g Be feZHON Med 0702/12/8
0o'sot $ oos7s $ 70 dig Uo pucjpue] ajepdn ‘Ayiedoud peuossad aAoWias 0} UOIUIxs] OF s9990e :o1 JaSeURU Ajadoud pue Psojpue] VOUS] YIM HED suoiesadg ssauisng PIVEN Neg O70Z/17/8
Os'LE $ on'sLe $ ro yoda ysey sajes Alep Mainey sisdjeuy ssouisng Bouled SY} oz0z/12/8
Os Ze $ OO'SLE $ to UPNe OZOT Pur BTOT Buipiedas pews ssiyINEd Wit maIAaY sishyeuy ssauisng auld slay azoz/tz/8
os ze $ 00sLe § 10 19Z}/9N eg 0} puas pue yom ayp 104 ay MOY YseD MOU aIe8L9 sisAjeuy ssoursng aauj3g SYD 0z02/12/8
Os’ LE § oosze § TO $835 ddy Jo dunes pue Susu Buipsesas Auedusos wo sews MaiAsy sisAjeuy ssauisng B2s19g SYD 6207/T27/8
OsLe S$ OSE $ 10 Sasea) enauly yeas Buypiesas uaTHy vOA YyIaqeZyy OJ EWE puas sunuoday Aaydnajueg aadlBd SY oza7/t2/s
OLE $ oosze $ TO suioy Uado pure gy JO snye}s ssnasip - je Moy yseo Ave JOIGEG YUM - SBUN@ayy aaulad SuYD 0z0z/T2z/8
Gosst't $ 00SszS $ tt Ad 0} UOSLIECWIO LM Of Ped Blus0j O1d pojpue) suajeiadg ssauisng {878M [Neg 0207/67/38
oss $ 90°szs $ tO dmyoid Aadoud :a1 puojpuel UoyBupey YM SHER suogesadg ssaujsng JazyEN Ned 0202/0%/8
os'zs $ a0S7s § v0 suonsanb aouadijip anp tai uopoyseyy wosy reg SS8204q B1ES fAZaN fNed oz07/0z/8
as7s $ 00szS $ ro Auadosd jeuosiad aaowwad 03 $$93998 :22 psojpuey UOPBUMe] YM feUy sucnesadg ssauisng {8ZUSN [Ned 0707/07/8
00°S7S $ o0s7s $ OT jasunoo YHA Matnas Uoefas PenUOD 401G9q YUM - SBuUNaay JOZYON [Neg 0z0z/0z/8
oOSTE $ oosz7s $ 90 Ayedosd yeuossed jo jeaowas pue saquadoud paiale, :34 (uewsued uslt} ¥2as9 yQOY Pue JOIgap ‘jasuNed “apuUa; UNA HED 40393g Yim - sSdugaayy JPZHSN [ned 0702/07/38
oszs $ o0'szs 5 10 feaowies Ayadoad jeuosied uoyBuyxo7 :2u (sammoes Aag) UIAaY OF WEL suonesadg ssouisng 1@2U0N [Neg 020%/02/8
OS 7s $ ooszs $ tO JUBWIPUOWUE $,BYBTS 53.4 UMeYS 9 PAN 0} PeLUy suoenokay pioppuey J97UBN [Ned 0702/07/38
O0°SOT $ o0s7s $ 70 quewsdinba jo jeaowed :as puojpue] Dy YIM 12D SUOReHORaN puojpueT fO2Z318N [Ned 0z0z/02/8
00'sor $ oorszs 5 70 quawpuawe asea] pue Adjdnajueg 30 snyeys ‘a4 PAO|pPUe] s,e1IS YM [EF SUONeNOsaN Piojpuey pezyen [neg 0z0z/02/8
os es $ o00's7s $ v0 US1ILIO} Dy Je JIDa}9 Bupueysyno sas gy AFG UUM EWI suoHesedg ssouisng [ZION [Hed OZO7/02/8
OS'S $_oo'szs $0 UO!LIO} Dy} $9922 04 PsojpUe] Iz YIM []2D suoljezedg ssauisng Je7WEN INed 0z02/07/8
‘sanasitanmemeeemeeniemscoramammmaeasneasmannansnatt =m ane
winewy Saale ove een SINGH Uondnoseg KoBajeg yeloid Teuayssajord ae

aml 1y61-02 :# eseD
(spidey pues) uebiysiy jo yOLUSIq WIE}SE”,
OT) ‘sounjue, Apqueg
03/16/2021 Page 10 of 10

20-01947-jwo Doc #:447-3 Filed:

Case

 

 

8498

 

 

 

 

 

os" 408'96 $ L102 301

OS LST $ oOSzZS $ €0 aseal yuauidinbs :ay Auedwios YM jews UOREIUNWUWOD JdFLUWO} JOHP|s)/SsoNp|sD fOZUON ned OZO¢/TE/S
ooory $ costs $ 80 03D pue suapual fewg "euW20; 1d pue aseay yy MalAgL suoneRoBay puojpuey zaN ned ozo2/te/8
OS 29E $ 9o'szZs $ £0 sopuay pue Aueduiod 03 jews ‘siseras04 sajes pue yseIIs04 OZOZ PNG sudienogay pioypuey] fPZVEN [Ned OZOZ/TE/8
OS £9€ $ o0'szs $ £0 122 puoipuey spidey pues yegdon suonenosan puojpuey 182010N ned Ot0z/TE/8
ost $ coszs $ TO $49 281 PON YRM 112 40299 UM - SBURBBY J8231N [Ned ozoz/te/8
OS 2ST $ ooSsZs $ €0 Auedwos pue (Jayueg uauysaau|) UOpoIseW yim Suaayy 4039 aq YUM - SBUnaaYy p7WBH iNeg owoz/TE/e
O0'oEz $ oOses $ po SPIg Ydnoi43 O8 0} AuRdtuO? pue LsinyreY ‘uOpeIseyy/M {29 $S$92044 32S, uewsues us Oz0z/TE/s
00°SPE $ o0sss $ 90 Wap eseyand 0} siajjo Suipueysino as Waqoy Wad OWA Jo MaInay ssadoig ales uewsues uf OzOt/TE/S
OS LE $ cose $ Te Busou MOY YSed UL MalAas Of AUedtUO? OF apy MOY Yseo poyepdn pues sisdjeuy ssauisng Bid, SYD azoz/tEe/3
ase $ O0SZE $ TO 192418N fAEd O31 YS DH 10f Sales Bd-Og Pus pue YdiRasaYy sishjeuy ssoursng 90418 SHY ozo2/tE/8
o0se $ onsze $ 7 adiou xeq Apadaid Sy Buipiegas pews sauyneD Lut, Oy puodsas pue MalAay suonesadg ssouisng Boule SAUD O%OZ/TE/B
OS 28T $ o0sZEe $ sO Sajnpaypys papualue Jos (NAA 0} puss PUB LO!}e90] Aq AloqUaaul pue Yse payepdn ym ajy a1¢as9 Sunoday Aaydnsyueg Ballad SYD ozoz/te/s
00's2z $ a0'sce $ 90 Sajnpayos papuawie SsMosip o1 NAA PUR sueAY UeLIG UNM 12D. jasuno ym - sBunaay a3ui8g SYD ozoz/tE/e
OS 28T $ o0'sZe $ 50 Spenqse eam JOLI YUM 3SeIII0] Moy Yse9 ayepdn sishyeuy ssauisng aaujad S14 O202/TE/8
os'7zs $ ooser $ Ut SaniGel] PenJooe a4 UOReUUOJU} Jays aoUe}EG puke suaLSINsip auNs a1 YOW MalAas Sunoday Aoydniyueg sdady uelig ozoz/iE/s
GO 06T $ 00'SLy $ vO USI PUE IGap a. SasuR/eq aNpayIs MalADY sisdjeuy ssouisng 0@02/TE/B
oo'sez S$ 00'séy $ 90 spuawie YOU pue ajnpayas ai g SYD YUM yeD fasuNGD YIM - ssuaVIA 070z/TE/8
OO STE $ ooszs $ 90 MAIARS JOY STOPUd} Y Pan O} ews pur YOO Woy eds od pang suanenosay psoypuey] O70t/0E/8
00'01z $ ooszs $ 70 suo}eijogau Jo snzeys pue CULO) Old SUII]ag YD 18 SuBPUAL >*Y PON YUM HeWZ suojenogan piojpuey JAZ19N [neg oz0z/oE/8
GO SPE $ ons2s $ 90 Bules 23 UYOS / M I}ED “YES PUR ddd 34 Se] 3IND4ID Yas pue [EWA S,UYOr jo MalAaY jasuno9 yum - sBunaay) URRUSURD WE 0202/62/8
ooatz $ ooszs $ ro PJO/PUR] 07 PEUUD PUL SeHDYS 10} StsAfeUE sales suoReOZ3ay piojpuey 192218N Ing 0202/87/38
OO'S0T $ 00'S¢s $ %0 JUsWpUsWe :32 PucjpueR; Bulsuey pews suonenoBan pioipuey PZUSN [Red O707/82/8
OO'Sot $ ooszs $ 70 lesodo.d poppuRy 20} Jo cozewejey ayepdn suonenosay plojpue] fe2uaN [ned 0202/82/8
GO'SOT $ oo'szs $ 70 jesodoud :a4 piojpuey oo7y 03 YEW SuOHeROsaN Plorpuey JezEN [ned 0202/82/38
00°SOT $ 0047s $ 70 JO12q JENS UHM HED SuOReROFaN PLo|PUeT 18Z}18N Neg 0702/82/8
OS 7297 $ OOSzS $ $0 PUOPPUR; COZELUE}EY YUM 2D suoenogsay psojpuey POZUPN eg 0707/87/28
GO'SOT $ 00°s7S $ z0 aseay ajddiy peoig matnad 03 jasunod yeUg SUOHENOZaN piojpuey 1a7VIBN {ned 0z0z/8z/8
Os zs $ ooszs $ TO YSOdap luaag :a1 ;asUNOD YM fewy suonesedg ssauisng jOZON Neg 0707/87/38
ooozy $ o00Szs $ 80 puojpuey ajddiy peosg uym 129 suapelosay piojpuey JOZHON [Neg 0207/87/8
OS LST $ o0's7s $ £0 BAGL 03 WSY) 283 0} MOY PUe spsoipuUet ‘as pay YUM UOIssnosiq suoHeIO8aR) pso;puey fe2HON eg 0202/87/83
OS'£79'T $ o0s7s $ TE auipjeg pue cozeweley ‘ajddiy peosg 40} spesodosd aseaj ewloj old suoHeOSaN pio|pue} fa2HeN neg 0702/82/8
OSE $ onsite $ ro PABMUOY Sujod syjeo ainpayos pue Aquenbay moy yseo Apep ssnosiq siskeuy ssauisng aqleg S14yD 0702/87/38
o0°s2 $ onSseE $ 70 HOI 40; eIep Jays BoUE}eg puk s\usUIAEd JUaL ssNIsp - YeI MOY Yser Ajleg Joya YUM - ssunZayWy BH SYD 0%0%/87/8
O0'SL $ O0'SLE $ 70 Sly ISBIBJIOY MOYG USED MOU |JEIID sishjeuy ssauisng 32819 SYD 0702/87/38
oo'sr6 $ onszs $ st yu /M SuoisiAad YOW aunr Jauig - sBupaainy faZHEN ned 0207/22/8
o0'0ty $ ooszs $ 80 Psojpuey PUeTOH ym 1eD SuOneoSay psojpuey 7HEN Neg 0202/£2/8
00°SOT $ oo'sts $ 70 P4O[PUL] DF Pue fasUNG YUM HED WoRenUNWWOD sayLUWIED 1091p219/si0}paID f2}ON [Red O70z/L2/8
OS LST $ oos7s § €0 sageAed :aJ asiuad 7% WIL YM fe suogeradg ssauisng JOZUEN [Ned 0202/22/8
Oo'sot $ o0'szs $ 70 Psojpuel Dy 22d DISINYSeg YUM ED Jesunoa YUM - sBunaayy PPZON (Ned azaz/éz/e
o0°sot § ooszs $ 20 Fuypyng 03 ssaase 34 piojpue] uoWuIXey YIM pel pur fed suojesadg ssaujsng JOZUON [Ned O2O%/L7/8
O9'Z75 $ OOsZs $ tO sales potied iai uopojseyy ews sisdjeuy ssauisng OZUSN [Red ozoz/Lz/8
Ooze § oodZEe $ ro SUOISIAGI HOW 404 AUediuo2 Wwod; feJap JeYs souR}eg sanbay Surpoday Arydnayueg 04d SYD 0202/27/83
00°sZ9 $ GOSsZE $ 8T SUOISIAA HOW SSNsip 0} Suady UeLIg pue jaZieN jNeg YM HED, 49uIQ - sdugesy 8048d SYD O20%/L7/8
oo'se $ OOSZe $ 70 Hoda ysey sajes Apep majaay stsAjeuy ssoussng 80418g SYD OLO2/L7/8
OS 28T § oosLe $ sO UoRe|NI29 4A JOLd “sa Sales pue Sulu youded WED UDA seIas05 MOY YseI alepdN sishjeuy ssauisng aot SYD OLOz/L7/8
os ztT $ OOSLE $ €0 sauejeq pies ypass pue sysanba evep ssndsip - ye9 Moy yser Apeg 40192g Yum - Busey) BHO, SYD O207/Le/8
Os £8T $ 0OsZE & 50 ASN PUE ION JO} 15k9340} MoyYse? peojdn pue asedaig sisAjeuy ssaufsng aUlad SYD 0702/27/8
00°06T $ oOsLy $ ro WuaWpPUaLUe B[NpPaYs ssnosip ‘UHE;D JOIGag pUe Suyy Ssay[es a4 speulg suonesadg ssauisng suady URLg O707/LZz/8
00'Ss3 $ o0OSsty $ aT WOW 9 d SHUD PUE N ined YIM YeD 43U10 - SBunsayy suody ueg O207/L2/8
GO'sOT $ oo'Ssts $ 20 yUsodap yUaAS :a1 jasuNno? pur AuedWiod ay) YUM Hew suo}eJedg ssaulsng PZHEN [neg 0202/97/28
OF L9E $ oos7s 3 £0 PAOPPUR] BUD YM Hed suOReOBaN pio[puey loZHON [Heg 0702/92/8
OO'STE $ goses 5 90 PsO|PUR] S,L1O3S YUM 29 SUOHENOSaN Psojpuey fe220N [neg 070¢/92/8
Os'297 $ oo'Sszs 5 50 pso[puey Suisuey yseg YY {ed SUOHENOBIN PIO[PUey P2HON ined 0zoz/9z/e
oo'sTe $ o0s7s $ 90 su@ANg 40) sishjeue yejeIe sishjeuy ssauisng lazHON [Ned 0202/92/8
OF £81 $ ose $50 UoI}2{Ndjed JeBA IOLA “SA saqes pue safes 1edA JOLM YIM MO] YseD ayepdy, sisApuy Sssaulsng aasiad SYD 0707/9%/8
OS Z8T $ oosZe $ 50 uopoyseyy 10) IsNBny Gig Puke Ajny 405 UOReI9} Aq sajes aydwoD sishjeuy ssaujsng BUl1Sd SYD 0702/92/8
Os 281 $ oo'SsZe $ $0 4aqUN} Naas} 02 puas pue Aueduios wou peep wUEIUI/aIgGeD/SISNY Ma}AaY ssa304g ales, BIUIBd SYD 0202/92/38
OO SLE $ oo sZe $ oF 493UN} Weduey 03 puas pue ‘way Aq jeyoigns ‘Auedwos wos feJap aay |eUdISsajOIg MaIASY ssa20ig aes Bou1dd SYD 0202/92/83
00°06T $ 00st $ vO NM SUE JoIgag YIM Suny aay josd ay speUy Bunoday Aoidnajueg suahy uelig 0202/92/8
00094, $ 00st $ 31 SUOISIAD. HOW Bun Suroday Aoydnjueg susdy uel 0702/92/38
o0'org $ o0's7s § OT DAUD pue seIfars 205 sIsAjeue 3d SUOIeOSaN Pso|puey [OZ2N Ned 0z0%/S7/8
OO'OTZ $ o0s7s $ v0 URWUSURD f/ M SI]2o PUR eLaIeM OF/G JO MaIAdY sisAjeuy ssauisng JOZHON IN! ot0z/s7/e
o0'ozF $ o0SzS $ FO Suisop saquuaides 10} 3se99s0) ysea paysnipe uo yo”, sishleuy ssouisng JO22N [neg 020%/Sz/8
os tee $ o0'szs $ 60 Suisop gz des 403 yeHaIEM yser ayy arepdy sisAjeuy ssauisng ZNSN [Red 020z/sz/2
OSLSE $ 00'szs § £0 PAN YIM fepazem ssnosiq 101g9g YIM - sunaay 182318N [Ned 0202/S2/8
OO'StE $ _00'S7S $90 Japua} pue pio|puel 73 TIM eD SuOHenOZaN Piojpuey BATON [Red 0707/67/38

‘seeanasnametenmememnmacins nse one —
wnowy sqea ey Sea SanoH WoRdHOSeG Kiabsiey ielolg Teuopssajorg aie

qml-Zy61-02 +# 8SeD
(spidey pues) uebyyoiy jo 91LjSIG Weyseny
OTT ‘saunjua, Ajqueg
